 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     JENNIFER A. KENNEY, CSBN 241625
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone: (415) 977-8945
           Facsimile: (415) 744-0134
11
           Email: Jennifer.A.Kenney@ssa.gov
12
13   Attorneys for Defendant
     ANDREW SAUL
14
15                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
16
                              WESTERN DIVISION
17
18   JAMES P. EFAW,                         )
                                            )   No. 2:20-cv-04000-PSG-ADS
19         Plaintiff,                       )
20                                          )
                  v.                        )   ORDER AWARDING EQUAL
21
                                            )   ACCESS TO JUSTICE ACT
22   ANDREW SAUL,                           )   ATTORNEY FEES AND
23
     Commissioner of Social Security,       )   EXPENSES, PURSUANT TO 28
                                            )   U.S.C. § 2412(d), AND COSTS
24         Defendant.                       )   PURSUANT TO 28 U.S.C. § 1920
25                                          )
26
           Based upon the parties’ Stipulation for the Award and Payment of Equal
27
     Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
28
     expenses in the amount of $5,500.00 as authorized by 28 U.S.C. § 2412, be
 1   awarded subject to the terms of the Stipulation.
 2
     DATED:      05/28/2021                    /s/ Autumn D. Spaeth
 3                                          HON. AUTUMN D. SPAETH
 4                                          UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
